                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAUSCH HEALTH US, LLC,                             Case No. 3:18-cv-00355-RS (KAW)
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO FILE
                                                                                            1/9/2020 JOINT DISCOVERY LETTER
                                   9             v.                                         UNDER SEAL
                                  10     ECI PHARMACEUTICALS LLC,                           Re: Dkt. Nos. 144, 144-3
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 9, 2020, the parties filed a joint letter concerning the adequacy of Defendant’s
                                  14   responses to certain written discovery. (Mot. to File Under Seal, Dkt. No. 144; Redacted Joint
                                  15   Letter, Dkt. No. 144-3.) Specifically, Plaintiff claims that Defendant has not fully produced
                                  16   documents or conducted an adequate search of all custodians, has improperly narrowed the time
                                  17   period, and has not produced documents as they are stored in the ordinary course of business.
                                  18   (Joint Letter at 1-2.) The case was referred to the undersigned for discovery on January 15, 2020.
                                  19          The Court is unable to resolve the disputes concerning all requests for production of
                                  20   documents, because the parties have not clearly identified or addressed specific requests nor have
                                  21   they provided the Court with the allegedly deficient responses.
                                  22          Notwithstanding, upon a cursory review, Plaintiff’s position that Defendant must turn over
                                  23   all documents in its possession created by Mr. Himanshu Sud is well taken even though he is a
                                  24   contractor rather than an employee. It is irrelevant that Plaintiff has separately subpoenaed Mr.
                                  25   Sud and his employer for all documents in their possession.
                                  26          Accordingly, the motion to file under seal is DENIED as moot, and the parties are ordered
                                  27   to meet and confer in an attempt to resolve the pending dispute without court intervention. In so
                                  28   doing, they shall consider the Northern District’s Guidelines for the Discovery of Electronically
                                   1   Stored Information and ESI checklist (available at http://cand.uscourts.gov/eDiscoveryGuidelines)

                                   2   during their meet and confer efforts. If those efforts fail to fully resolve all issues of contention,

                                   3   the parties shall jointly write and file a letter outlining any remaining disputes in the format

                                   4   outlined in the Court’s Standing Order:

                                   5          A. Request No. 3 (or Issue #1)

                                   6                  [Summarize the issue and reproduce the request.]

                                   7          Plaintiff’s Position

                                   8                  [Plaintiff’s position outlining why Defendant’s response or position is

                                   9          deficient and the relief requested.]

                                  10          Defendant’s Position

                                  11                  [Defendant’s rationale as to how they have fully responded to the request,

                                  12          etc.]
Northern District of California
 United States District Court




                                  13          B. Request No. 4 (or Issue #2)

                                  14                  [Summarize the issue and reproduce the request.]

                                  15          Plaintiff’s Position

                                  16                  [Plaintiff’s position outlining why Defendant’s response or position is

                                  17          deficient and the relief requested.]

                                  18          Defendant’s Position

                                  19                  [Defendant’s rationale as to how they have fully responded to the request,

                                  20          etc.]

                                  21   (See Judge Westmore’s General Standing Order ¶ 13.) Compliance with the format provided will

                                  22   facilitate the Court’s resolution of any remaining disputes, as the parties will be addressing the

                                  23   same issues. Additionally, for each disputed request, the parties should address Rule 26’s

                                  24   proportionality requirement.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 21, 2020
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge

                                                                                          2
